928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth A. SZESZE, Plaintiff-Appellant,v.Richard F. CELESTE, Governor, et al., Defendants-Appellees.
No. 90-3912.
United States Court of Appeals, Sixth Circuit.
March 21, 1991.

S.D.Ohio, No. 89-00953;  Holschuh, C.J.
S.D.Ohio
AFFIRMED.
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Kenneth A. Szesze, an Ohio prisoner proceeding without benefit of counsel, appeals from the judgment of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Szesze alleged that the Governor of Ohio and several other public officials denied him constitutional rights in connection with the decision of the Ohio Adult Parole Authority to deny him release on parole.


3
The district court dismissed the action for failing to comply with the court's order for Szesze to set forth his allegation that he was denied release on parole in retaliation for his exercise of first amendment protected rights.    See Cale v. Johnson, 861 F.2d 943, 949-50 (6th Cir.1988).


4
Upon review, we find no error.  The amended complaint did not contain any specific factual allegations.  Therefore, the district court did not abuse its discretion when it dismissed the case.  Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth in the district court's order dated September 28, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.